Citation Nr: 1205005	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2000, for the grant of service connection post-traumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error in October 22, 2001, and December 14, 2001, rating decisions which assigned effective dates no earlier than May 8, 2000, for the grant of service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  In an unappealed September 1983 rating decision, the RO denied service connection for a nervous condition.

2.  The Veteran submitted a claim of entitlement to service connection for PTSD in May 2000; service connection was subsequently granted in an October 2001 rating decision, and an effective date of May 24, 2000 was assigned.

3.  A December 2001 rating decision assigned a temporary total rating, effective May 8, 2000, to June 30, 2000.

4.  The Veteran did not express disagreement with the effective dates assigned for the award of service connection for PTSD in these rating decisions within one year of receiving notice of the decisions.

5.  There was a tenable basis for the RO's determination in the October 2001 and December 2001 rating decisions to not assign an effective date of June 14, 1983.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an earlier effective date for the grant of service connection for PTSD is dismissed.  38 U.S.C.A. §§ 5108, 7103, 7104(b), 7105(d)(5), 7111, 7266 (West 2002); 38 C.F.R. § 20.904 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The RO's determination in the October 2001 and December 2001 rating decisions to not assign an effective date of June 1983 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

To the extent that the Veteran is pursuing a freestanding claim for an earlier effective date, as will be discussed in greater detail below, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Under such circumstances, VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

As to the claim of CUE, the Board notes that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to this appeal.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted with respect to this claim.

Finally, in a June 2011 brief, the Veteran's attorney specifically stipulated that remand was not legally required and that the Veteran waived any procedural rights to include any notice rights in order to allow the Board to adjudicate his CUE claim.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

II. Analysis

At the outset of this decision, the Board is of the opinion that a recap of the procedural history of this case will assist in framing the issues currently before the Board on appeal.  In this regard, the Board notes that the Veteran filed his original claim for VA compensation benefits in June 1983.  At that time, among other things, he claimed entitlement to service connection for a nervous condition.  In a subsequent September 1983 rating decision, the RO denied that claim.  He was noted of that decision by letter in September 1983, and he did not appeal.

The next correspondence received from the Veteran that in any way discussed compensation for emotional or psychiatric problems was a statement received on May 24, 2000.  In that statement, he indicated specifically that he was filing a claim of entitlement to service connection for PTSD.  Thereafter, in an October 2001 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective May 24, 2000.  Shortly thereafter, in a December 2001 rating decision, the RO granted a temporary total rating from May 8, 2000, to June 30, 2000.  This award was based on the Veteran's hospitalization at a VA Medical Center for treatment for PTSD.

Over the next several years, the Veteran continued to pursue an appeal for a higher disability rating for PTSD, and during that period he received several partial increased evaluations.  Ultimately, in an October 2008 rating decision, the RO granted a 100 percent disability rating for PTSD, effective February 2002.  The Veteran's representative subsequently disagreed with the effective date of that award.  Encompassed within his contentions were arguments addressing both the effective date of the 100 percent evaluation and the effective date of the award of service connection for PTSD (which at this time remained May 8, 2000).

The next and final decision reached by the RO that impacts the framing of the issues now on appeal was an April 2009 rating decision wherein the RO granted a 100 percent evaluation for PTSD, effective May 8, 2000.  In that decision, the RO conceded that the Veteran had pursued his claim since filing for a higher evaluation since filing his claim for service connection in May 2000.  

The Veteran is now advancing a claim for an effective date for the award of service connection prior to May 2000.  The Court has determined that when an effective date on appeal was assigned in a final unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Rather, the only way to overcome the finality of a final decision in an attempt to gain an earlier effective date is by a request for revision of that final RO decision based on CUE.  

Here, the RO has conceded that the Veteran expressed disagreement with the initial disability rating following the December 2001 decision.  However, there is no indication of record that the Veteran expressed disagreement with the effective date assigned therein within one year of receiving notice.  In fact, a substantial number of years passed before the Veteran expressed any disagreement with the effective date of his award of service connection.  Thus, to the extent that the Veteran is now pursuing a "freestanding claim" for an earlier effective date for the grant of service connection, the claim for an earlier effective date must be dismissed.  See Rudd, 20 Vet. App. at 300.

The Board does recognize that the Veteran did express timely disagreement with the effective date first assigned for the 100 percent evaluation for PTSD.  However, he was subsequently granted an earlier effective date for that award of May 8, 2000, which corresponds to the date of service connection.  As an evaluation cannot be assigned for a disability prior to the date on which service connection was awarded, the claim for an earlier effective date for the 100 percent evaluation could only be considered if a basis was found for establishing an earlier effective date for the grant of service connection.

Pursuant to Rudd, the only avenues available for establishing an earlier effective date for the award of service connection (and, by extension, the 100 percent evaluation) would be to establish that the RO committed CUE by not awarding service connection for PTSD in the 1983 rating decision or that the RO committed CUE in the assignment of an effective date in the December 2001 rating decision.  Here, as will be discussed below, the Veteran's attorney has focused on the later issue, arguing that the RO erred in 2001 by not assigning an effective date going back to his original claim in 1983.  Therefore, the Board will proceed to address that claim.

CUE in the October 2001 & December 2001 rating decisions

As a procedural matter, the Board again observes that service connection for PTSD was granted in an October 2001 rating decision, which assigned an effective date of May 24, 2000.  In the subsequent December 2001 rating decision, the RO granted a temporary total evaluation based on hospital treatment in excess of 21 days.  It noted that the Veteran was hospitalized from May 8, 2000 to June 30, 2000, and assigned an effective date for the temporary total evaluation from May 8, 2000 (prior to the date of receipt of the Veteran's claim based on receipt of a VA medical record).  In the March 2009 motion for revision of a rating decision based on CUE, the Veteran's representative identified the October 2001 rating decision as that which contained CUE in its assignment of effective date.  However, as the latter decision assigned an effective date 16 days earlier, this is arguably the proper decision for review.  Although the Veteran's representative inaccurately identified the rating decision to be considered by the Board, the error put forth by the attorney is general in nature and appears be just as potentially applicable to the December 2001 decision as it did to the October 2001 decision.  Therefore, although the Board is of the opinion that the December 2001 decision is the proper one for review, because the attorney focused his argument on the October 2001 decision, the Board will consider the appeal as if both the October 2001 and December 2001 decisions were identified as containing CUE.  The Board believes that this will afford the Veteran the greatest consideration, and will not result in any prejudice as both decisions awarded dates in May 2000.

In any event, the Board notes that, when a claim is denied, and the party fails to timely appeal the decision by filing a notice of disagreement within the prescribed period of one year, that decision becomes final, and the claim may not thereafter be reopened or allowed except as provided by regulation.  38 U.S.C.A. §§ 7105(b)(1), (c); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  

One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See also 38 C.F.R. § 3.156(a).  Notably, 38 C.F.R. § 3.156(c) (2011) provides that where new and material evidence consists of a supplemental report from the service department, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  

As discussed, the Veteran filed a original claim of entitlement to service connection for a nervous condition in June 1983.  In August 1983 a VA examiner diagnosed adjustment disorder with anxiety.  This claim was denied, and the Veteran did not appeal.

The Veteran submitted his claim of entitlement to service connection for PTSD in May 2000.  The RO developed the claim, to include obtaining a stressor statement from the Veteran and requesting assistance in verifying the Veteran's stressors from the Joint Services Records Research Center (JSRRC).  Based on verification of claimed stressors, service connection was granted for PTSD in an October 2001 rating decision.  Notably, this claim was treated as a new claim and was not considered to have been previously denied.  

The Veteran now argues that the RO failed to comply with 38 C.F.R. § 3,156(c) (2011) in that it did not reconsider a final September 1983 rating decision which denied service connection for a nervous disorder upon receipt of official service department documents which had not been of record at the time of the 1983 rating decision.  The foundation of this argument is that the correspondence received by the RO in May 2000 was a petition to reopen a previously denied claim rather than a new claim for service connection.  In a June 2011 brief, the Veteran's attorney argued that there was CUE in the 2001 rating decisions and that the Veteran was entitled to an effective date of June 14, 1983 (the date of receipt of the claim of entitlement to service connection for a nervous disorder) under 38 C.F.R. § 3,156(c) and Vigil v. Peake, 22 Vet. App. 63 (2008), and Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

In this regard, the Board emphasizes that A CUE is a very specific and rare kind of 'error.''  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

As discussed in detail above, the Veteran did not disagree with the effect date assigned in the 2001 rating decisions within one year of receiving notice.  Therefore, in order to establish that the RO should have assigned an earlier effective date in that decision under 38 C.F.R. § 3.156(c), the Veteran must show that the RO committed CUE by not treating the recent claim as being an attempt to reopen the earlier claim for a nervous condition.

In addressing this argument, the Board must first consider that 38 C.F.R. § 3.156(c) in effect at the time of the 2001 rating decisions is not the same as the one in effect today.  However, given that these changes made in 2006 were intended by VA to be clarifying rather than substantive in nature, the Court has concluded that pre-amended 38 C.F.R. § 3.156(c) like amended 38 C.F.R. § 3.156(c), "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim."  Mayhue, p. 7, quoting Vigil v. Peake, 22 Vet. App. 63, 65 (2008).  

The Board also notes that service connection for PTSD is subject to regulations that are distinct from those governing service connection in general under 38 C.F.R. § 3.303.  In that regard, the Board observes that law governing service connection for PTSD that was in effect at the time of the 2001 rating decisions required medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 (1999). 

As discussed above, the Veteran's attorney argues that there was CUE in the 2001 rating decision and that the Veteran was entitled to an effective date of June 14, 1983 (the date of receipt of the claim of entitlement to service connection for a nervous disorder) under 38 C.F.R. § 3,156(c) and Vigil v. Peake, 22 Vet. App. 63 (2008), and Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  However, the Board further notes that in Vigil, the Court determined that a retroactive review of the effective date assigned for service connection is required when service records not associated with the claims folder at the time of a final denial are added in conjunction with the grant of service connection, as the original claim is not just reopened, but reconsidered and serves as the date of claim and the earliest date for which benefits may be granted.  Id. at 66-67.  Of particular significance is the fact that both Vigil and Mayhue involved a situation in which both the original claim and the "reopened" claim were explicitly characterized by the appellant as being for PTSD.  In essence, the rationale in both cases assumed that the procedural history of the appeal clearly involve a previous final denial and a petition to reopen that claim.  

Here, however, the RO treated the Veteran's May 2000 claim of entitlement to service connection for PTSD as a new claim rather than a petition to reopen, given that the initial claim was for a "nervous condition."  The Board finds such treatment was appropriate to the extent that the previously denied claim was not in fact one for PTSD, but for a nervous condition subsequently diagnosed as adjustment disorder, and that there was no diagnosis of PTSD in evidence at the time of the 1983 rating decision.  As will be explained in greater detail below, the Board finds that both the Veteran's contentions and the medical evidence of record in 1983 gave no basis for raising PTSD as an issue, and it was reasonable for the RO to conclude, based on the evidence of record in 2000, that the claim for PTSD was new and distinct from the earlier claim.  

In this regard, the Board notes that the only medical evidence of record addressing the nature of his claimed "nervous condition" in 1983 was the report of a VA compensation and pension examination conducted in August 1983.  In the report of that examination, the Veteran reported that he was scared because he had seen a film about Agent Orange and was concerned that he may have health problems as a result of his exposure.  He also reported that, about eight years ago, he began experiencing brief episodes in which he would shake and feel anxious.  The examiner noted that, in talking with the Veteran, it was hard to get any particular stress factors other than his son having been born with congenital deformities.  The examiner noted a diagnosis of adjustment disorder with anxiety, precipitated stresses: congenital deformity of his son and fears around having been exposed to Agent Orange.  The report is negative for any reference to combat service or any specific stressful events that occurred in service, and the examiner made no reference to PTSD as an appropriate or possible diagnosis.

When he filed the May 2000 claim, the Veteran explicitly characterized his claim as being one for PTSD, and the RO immediately construed the claim as being one for PTSD by responding with a duty to assist letter tailored to the regulatory requirement of establishing a verified stressor.  The Veteran subsequently indicated that his in-service stressors were the death of a friend in Vietnam and his participation in the clean-up of dead bodies killed in a jet crash.  These events were verified by the RO.  The RO also arranged for a VA examination in October 2001 in which the VA examiner noted an Axis I diagnosis of PTSD.  During the examination, the Veteran complained of intrusive thoughts, difficulties around crowds, feeling depressed, experiencing survivor guilt, and being easily startled by noises, which caused him to hyperventilate.  He also reported that he had not worked since 1995 when he was putting up metal buildings.  

Treatment records were also obtained, which included records of a hospitalization at a VA facility for PTSD in May 2000.  In the report of that hospitalization, it was noted that his predominant symptoms included irritability, insomnia, generalized anxiety, avoidance of reminders, and poor concentration.

Records also included numerous counseling records dated throughout 2000, including a January 2000 evaluation in which it was noted that he had been encouraged to seek counseling by his wife and brother.  It was noted that the Veteran had been irritable a lot and that he believed some of his problems might be related to Vietnam.  The Veteran reported a history of a drinking problems after returning from service, which led to the end of his first marriage in 1970.  It was also noted that he was experiencing difficulty over the deaths of two of his five children and that he had suffered a stroke in 1995.  

Treatment records also reflect a hospital admission in April 2000.  During that admission, it was noted that he had experienced significant problems over the last 30 years getting along with people.  

The Board notes that a substantial amount of medical evidence has been associated with the record since the December 2001 decision, including recent evidence submitted by the Veteran's attorney specifically to support his argument that the disability for which the Veteran sought service connection in 1983 is the same one for which he sought service connection in 2000.  However, in determining whether the RO committed CUE in the assignment of an effective date in the 2001 rating decisions, the Board must limit its review to the evidence of record at the time of those decisions.

Having reviewed that record, the Board finds that the RO was reasonable in construing the Veteran's 2000 claim as being a new claim, rather than an attempt to reopen the previously denied claim.  As discussed, the stressors identified by the Veteran in 1983 did not include either of the events he later reported experiencing in 2001.  Also, the conclusions of the VA examiner in 1983 give no indication that a diagnosis of PTSD was even considered.  Furthermore, other than feelings of anxiety, the bulk of the symptomatology noted in the medical evidence dated throughout 2000 in regard to PTSD is different than the symptomatology noted in the 1983 report.

The Board acknowledges the Veteran's argument that his claims in both 1983 and 2000 should not have been limited to his characterization of the condition.  The Veteran appears to be relying on Clemons v. Shinseki, 23 Vet. App. 1 (2009), wherein the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board also acknowledges the Veteran's argument that he manifested symptoms of PTSD at the time of his 1983 claim.  These arguments appear to be an attack on the RO's characterization of the issue as that of direct service connection for PTSD based on the May 2000 claim, rather than whether a previously denied claim should be reopened.  

To the extent that the Veteran now argues that he manifested symptoms of PTSD at the time of the 1983 claim, the Board observes that the medical evidence of record at the time of the 2001 rating decision demonstrated that he was given a diagnosis other than PTSD in 1983, and that he was noted to have symptoms largely distinct from those observed in 2000.  It is true that the Veteran did report anxiety during both periods, and that the 2000 records includes references to the Veteran having a 30 year history of difficulty getting along with people and trouble with drinking.  However, the 2000 records also included a large number of symptoms to support the diagnosis of PTSD that are completely absent from the record in 1983, such as intrusive thoughts, experiencing survivor guilt, being easily startled by noises, insomnia, and poor concentration.  Also, during his 1983 examination, the Veteran made no reference to any particular stressful experiences that occurred during military service.  In fact, the only suggestion made by the Veteran that his symptoms were in any way related to service was his indication that a recent film on Agent Orange had caused him to be concerned that the chemical may have given him health problems.  Given the lack of diagnoses or of any suggestion of PTSD in 1983, and the disparity between the symptomatology noted at that time, and the symptomatology discussed throughout the 2000 records, the Board finds that the RO had a tenable basis for its decision to treat the Veteran's May 2000 claim as a new claim for service connection rather than as a petition to reopen the previously denied claim for a nervous condition.

In closing, the Board stresses that the issue under consideration is not whether the Board agrees or disagrees with the RO's decision to treat the Veteran's 2000 claim as a new one in the 2001 rating decision.  As discussed, despite the distinct diagnoses noted in 1983 and 2000, there is some slight overlap in the symptomatology noted in 1983 and the symptomatology noted in 2000.  However, there is also substantial new symptomatology noted throughout 2000 as being among the bases for diagnosing PTSD from which the RO could reasonably conclude that the disability for which he was seeking service connection at that time was not the same one for which he sought service connection in 1983.  Again, this is in addition to the completely distinct diagnoses noted in those two periods.  To further address the Veteran's arguments, the Board would have to engage in reevaluating each piece of evidence of record in 2001 to determine how probative it is, in pursuit of reaching its own conclusion as to whether the new claim should have been treated as an attempt to reopen the previous claim.  Such an inquiry requires weighing and evaluating evidence to a degree which, as stated above, cannot constitute a valid claim of CUE.

In light of the above discussion, the Board has determined that there is no evidence that the RO applied the law or regulation in an erroneous manner, or that there was relevant evidence not considered.  In sum, there was no CUE in the 2001 rating decisions in failing to assign an effective date earlier than May 2000.  Accordingly, the appeal is denied.


ORDER

The claim of entitlement to an effective date earlier than May 8, 2000 for the grant of a 100 percent evaluation for PTSD is dismissed.

The October 22, 2001 and December 2001 rating decisions which assigned effective dates of May 24, 2000, and May 8, 2000, respectively, for the award of service connection for PTSD, do not contain CUE.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


